The offense is the unlawful possession of intoxicating liquor for the purpose of sale, punishment fixed at confinement in the penitentiary for one year.
The witness Hayes, a police officer, testified that possessed of a search warrant he searched the home of the appellant and found therein four gallons of whiskey. In addition thereto there was beer and mash. The beer was in the making. Appellant seems to have been absent at the time the house was searched, but arrived soon thereafter. The officers at the time had in custody another woman, an inmate of the house, and appellant said:
"Don't take my sister down; she hasn't got nothing to do with it; that is my stuff, and there is no use to take my sister."
Other witnesses testified that they saw the whiskey upon the appellant's premises.
We find but one bill of exceptions and in that complaint is made of the refusal of the court to grant a preliminary motion to suppress the testimony claimed to have been obtained by an illegal search. This bill, as prepared, if it could be considered as proper procedure, fails to show an unreasonable search. This court has repeatedly held that the procedure attempted was unknown to our law, but that if the evidence was illegally obtained — that is, obtained through an illegal or unreasonable *Page 635 
search — it would be proper to exclude it when it was offered. See Fowler v. State, 290 S.W. 1104; Raymond v. State,291 S.W. 251. Under the practice in this state, if evidence is offered in a criminal case which the accused thinks is inadmissible, he shall object to the evidence, stating his grounds, and if the court's ruling was against him, that fact should be stated, together with the evidence adduced, and enough of the surrounding facts to show its erroneous receipt. See Art. 667, Vernon's Tex. C. C. P., 1925, Vol. 2, p. 342, especially page 355, note 16; Baker v. State, 87 Tex.Crim. Rep.; Bargas v. State, 86 Tex.Crim. Rep..
The evidence is sufficient. The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.